                 Case 7:19-cv-09914-KMK Document 60 Filed 02/05/20 Page 1 of 1




& ASSOCIATES           re
                                                                           MEMO ENDORSED
A.TTOa.!'liEY5   AT   LAW   4545 Northwestern Drive   I Zionsvi ll e, IN 46077
                            OFFICE 317.363.2400       I FAX 317.363.2257 I schuckitLAW.com



    February 5, 2020

                                                                                              VIAECFONLY

    The Honorable Kenneth M. Karas
    U.S. District Court, Southern District of New York
    Federal Building and United States Courthouse
    300 Quarropas Street
    White Plains, NY 10601-4150

             RE:      Gia Sessa, on behalf of herself and all others similarly situated vs. Trans
                      Union, LLC, et al.
                      U.S. District Court, Southern District of New York
                      Case No. 7:19-cv-9914-KMK

    Dear Judge Karas:

           Trans Union, LLC ("Trans Union") respectfully requests that its counsel be granted leave
    to appear by telephone at the Pre-Motion Conference on Hudson Valley Federal Credit Union' s )
    Motion to Dismiss, currently scheduled in the above-captioned matter for February 13, 2020 at
    10:30 a.m.

           Good cause exists to grant Trans Union leave to appear by telephone as it otherwise will
    be required to incur the expense for its counsel to travel from Zionsville, Indiana, to White Plains,
    New York, and thus, Trans Union will incur significant travel costs and attorneys ' fees to appear
    in person. Trans Union assures the Court that counsel can and will meaningfully participate by
    telephone in all respects as may be necessary.

             Trans Union has contacted all parties regarding this request and no party has objected.


                                                                     Respectfully,

                                                                     SCHUCKIT & ASSOCIATES, P.C.

                                                                     sl Katherine E. Carlton Robinson

                                                                     Katherine E. Carlton Robinson

    KCR/jks
    cc: All counsel of record via ECF
